Title: To George Washington from Colonel Lewis Nicola, 7 November 1777
From: Nicola, Lewis
To: Washington, George



Sr
Trenton Novr 7th 1777

The inclosed Letter I wrote yesterday in order to send it by the first opportunity to your Excellency, & Just now received a letter from the Secretary of the Board of war & copy of which I have the honour to inclose to you & as you must certainly be well acquainted with the importance & danger of the Stores at Allen town & in this place & Burdentown I take the liberty to request your Orders as to my continuance or removal. On the receipt of Mr Peters’s letter I applied to Coll Sullevan to know whether the stores here absolutely required a guard his answer I send inclosed also a requisition I received this morning from Mr Paxton, issuing Commissary of Provisions, on account of one of his Store being robed last night. The number of men I have here fit for duty, beside the detachment sent to Burdentown, is about 40. I

beg leave to assure your Excellency that I am with respect Sr Your most humle and obedt Servt

Lewis Nicola

